TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00631-CR



                                      Jason Sibley, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-13-300292, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                 Appellant Jason Sibley has filed a notice of appeal from his judgment of conviction

for the offense of sexual assault. Sibley’s court-appointed attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit.1 Per Sibley’s request,

this Court ordered that he be provided with a copy of the record for the purpose of filing a pro se

brief in response. Subsequently, Sibley filed and this Court granted two motions for extension of

time to file his pro se brief, totaling 118 days.

                 Sibley has now filed a third motion for extension of time, seeking an additional

60 days to file his pro se brief. We grant the motion and ORDER Sibley to file his pro se brief no

later than Monday, March 21, 2016. No further extensions will be granted.




        1
            See Anders v. California, 386 U.S. 738 (1967).
              It is ordered on January 22, 2016.



Before Chief Justice Rose, Justices Pemberton and Field

Do Not Publish




                                               2